Exhibit 10.1

Lease Amendment

This lease amendment dated the 3rd day of October, 2018, amends that certain
lease entered into May 26th, 2010 by and between Manitex International, Inc
(‘Tenant”) and KB Building LLC. (“Landlord”).

WHEREAS Tenant wishes to extend the term of the Lease and Landlord is willing to
do so,

NOW THEREFORE landlord and Tenant agree as follows:

 

  1.

Paragraph 2.01 is hereby amended to read:

The term of this Lease (the “Term”) shall commence May 26, 2010 on the date
hereof (the “Commencement Date”) and shall end on the last day of the one
hundred and eightieth (180th) full calendar month after the Commencement Date,
or if one or more extension options is/are exercised by Tenant as provided
herein, the date for expiration of the last such extension to be exercised (the
“Expiration Date”).

 

  2.

Paragraph 27.01 is hereby amended to read:

Tenant shall have the option to extend the term of this Lease for a five year
period from the current Expiration Date and thereafter for six additional one
year periods, the first such extension period beginning on the first day of the
one hundred and eighty first (181st) full calendar month after the Commencement
Date and ending on the last day of the two hundred and forty second (242nd) full
calendar month after the Commencement Date (such extension period hereinafter
referred to as the “First Extension Term”). Similarly, each additional
successive extension period (from time to time referred to herein as the
“Extension Terms”) shall commence on the first day immediately following the
expiration of the preceding term, and terminate at the end of twelve months
thereafter. Notwithstanding the foregoing, however, Tenant shall not be entitled
to so extend the Term of the Lease if Tenant is in default under this Lease at
the time for exercise of any such extension beyond applicable notice and cure
periods provided herein. The option to extend the Term granted to Tenant shall
be automatic for each successive Extension Term, and each successive Extension
Term shall commence automatically upon the expiration of the then current Term
unless, Tenant gives written notice to Landlord, not less than six (6) months
prior to the Expiration Date of the First, or any subsequent Extension Term,
that it wishes not to extend the Term beyond the then current Expiration Date.



--------------------------------------------------------------------------------

LANDLORD:     TENANT:

KB Building, LLC,

   

MANITEX, INTERNATIONAL INC.,

An Illinois limited liability company

   

a Michigan corporation

By

 

/s/ David J. Langevin

     

By

 

/s/ Steve Kiefer

 

David J. Langevin

       

Steve Kiefer, President

         

/s/ Dorothy A. Lesniak

         

Notary Public

Cook County, Illinois

         

Acting in Cook County, Illinois

         

My Commission Expires: 11/9/21

 

(2)